Citation Nr: 1534177	
Decision Date: 08/10/15    Archive Date: 08/20/15

DOCKET NO.  12-12 579	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, Kentucky


THE ISSUES

1.  Entitlement to an earlier effective date for posttraumatic stress disorder (PTSD).

2.  Entitlement to service connection for a gastrointestinal disorder, to include irritable bowel syndrome (IBS).

3.  Entitlement to an initial disability rating in excess of 10 percent for a left ankle disability.


ATTORNEY FOR THE BOARD

T. Berryman, Associate Counsel



INTRODUCTION
	
The Veteran had active military service from August 2005 to May 2005 and from December 2007 to January 2009, including service in the Persian Gulf.

This case comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Louisville, Kentucky.

In May 2014, the Board remanded the case to the RO for additional development.  The Board is satisfied that there was at the very least substantial compliance with its May 2014 remand directives.  See Dyment v. West, 13 Vet. App. 141, 146-157 (1999).

The issue entitlement to an earlier effective date for PTSD is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  A gastrointestinal disorder was not shown in service and the weight of the evidence is against a finding that the Veteran has a currently diagnosed gastrointestinal disorder that is related to his military service, to include his service in the Persian Gulf region; and his gastrointestinal symptoms do not constitute an undiagnosed illness.

2.  The Veteran's left ankle disability does not result in ankylosis, malunion, astragalectomy, or marked limitation of motion.





CONCLUSIONS OF LAW

1.  The criteria for establishing entitlement to service connection for a gastrointestinal disorder have not been met. 38 U.S.C.A. §§ 1101, 1110, 1112, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2014).

2.  The criteria for an initial disability rating in excess of 10 percent for a left ankle disability have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.1, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5270-74 (2014).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

Under applicable criteria, VA has certain notice and assistance obligations to claimants.  See 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  In this case, required notice was met, and the Veteran has either alleged, or demonstrated, any prejudice with regard to the content or timing of VA's notices or other development.  See Shinseki v. Sanders, 129 U.S. 1696 (2009).  Thus, adjudication of his claim at this time is warranted. 

As to VA's duty to assist, the Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  Service treatment records (STRs), private treatment records, and VA treatment records have all been obtained.  Additionally, the Veteran was offered the opportunity to testify at a hearing before the Board, but he declined.

The Veteran was also provided multiple VA examinations (the reports of which has been associated with the claims file), which the Board finds to be adequate for rating purposes, as the examiners had a full and accurate knowledge of the Veteran's disability and contentions, grounded their opinions in the medical literature and evidence of record, and provided the information necessary to rate the service connected disability on appeal.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  Moreover, the Veteran has not objected to the adequacy of the examinations conducted during this appeal.  See Sickels v. Shinseki, 643 F.3d, 1362, 1365-66 (Fed. Cir. 2011). 
  
As described, VA has satisfied its duties to notify and assist, and additional development efforts would serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  Because VA's duties to notify and assist have been met, there is no prejudice to the Veteran in adjudicating this appeal.

Service Connection

Service connection will be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred in or aggravated by active military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.

Service connection requires competent evidence showing: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

Regulations provide that compensation may be paid to any Persian Gulf War veteran "suffering from a chronic disability resulting from an undiagnosed illness (or combination of undiagnosed illnesses)."  38 U.S.C.A. § 1117.  These may include, but are not limited to symptoms involving the gastrointestinal system.  See 38 C.F.R. § 3.317(b). 

The chronic disability must have manifested either during active military, naval, or air service in the Southwest Asia Theater of operations during the Persian Gulf War, or to a degree of 10 percent or more no later than December 31, 2016, and must not be attributed to any known clinical diagnosis by history, physical examination, or laboratory tests.  Objective indications of a chronic disability include both "signs," in the medical sense of objective evidence perceptible to an examining physician, and other, non-medical indicators that are capable of independent verification.  Id. 

A qualifying chronic disability means a chronic disability resulting from any of the following (or any combination of the following): (A) an undiagnosed illness; (B) the following medically unexplained chronic multisymptom illnesses that are defined by a cluster of signs or symptoms: (1) chronic fatigue syndrome (CFS); (2) fibromyalgia; (3) irritable bowel syndrome (IBS);or (4) any other illness that the Secretary determines meets the criteria in paragraph (a)(2)(ii) of this section for a medically unexplained chronic multisymptom illness; or (C) any diagnosed illness that the Secretary determines in regulations prescribed under 38 U.S.C.A. § 1117(d) warrants a presumption of service-connection.  38 C.F.R. § 3.317(a)(2)(i).  To date, VA has not identified any other medically unexplained chronic multisymptom illnesses for purposes of 38 C.F.R. § 3.317.

Veteran seeks service connection for a gastrointestinal disorder, which he contends was incurred during his active service.  Specifically, he contends that he was exposed to "bad water" while showering in Iraq.  He filed his claim for service connection in July 2010, which was denied by the RO in April 2011.

STRs show that the Veteran denied having any gastrointestinal symptoms and had normal abdominal examinations in August 2004, March 2005, and October 2008.  At a periodic health assessment in November 2008, the Veteran indicated that he had "no health concerns."

The Veteran was afforded a VA examination in January 2011.  The examiner reviewed the Veteran's claims file, interviewed the Veteran, and conducted a physical examination.  It was noted that the Veteran had not been diagnosed with IBS and had not been evaluated for his GI symptoms, but he just wanted to list it for the future.  He reported that he had begun to experience a change in bowel habits while in Iraq in 2008 with increasing frequency and softer consistency.  The Veteran denied any abdominal pain, but reported experiencing some heartburn.  The Veteran had a normal abdominal examination.  In addition, the examiner reviewed an abdominal x-ray series that suggested an ulcer in the duodenal bulb, a small hiatal hernia with associated gastrointestinal reflux disease, and increased gastric secretions.  The examiner concluded that there was insufficient clinical evidence to warrant a diagnosis of any acute or chronic disorder or residuals of IBS.  The examiner noted that findings on the Veteran's abdominal x-rays likely account for his gastrointestinal complaints, which are not undiagnosed illnesses or diagnosed medically unexplained chronic multisymptom illnesses that are without conclusive pathophysiology or etiology, and therefore, would not be related to environmental hazards in the Persian Gulf.

The Veteran was afforded another VA examination in August 2014.  After reviewing the claims file, interviewing the Veteran, and conducting a physical examination, the examiner opined that the Veteran's gastrointestinal disorder, to include IBS, duodenal ulcer, hiatal hernia, and increased gastric secretions, was less likely than not incurred in or caused by the Veteran's service.  The examiner noted that the Veteran does not have a diagnosis of IBS, although he has been diagnosed with a duodenal ulcer, a small hiatal hernia, and increased gastric secretions, which medically explain his symptoms.  The examiner further noted that the Veteran's STRs do not document any gastrointestinal complaints during deployment and has not sought care for his gastrointestinal symptoms.  In addition, the examiner noted that the Veteran's STRs do not contain objective evidence of a hiatal hernia, duodenal ulcer, or gastric secretions while in service.

After weighing all the evidence, the Board finds the greatest probative value in the August 2014 VA examiner's opinion.  The opinion is consistent with the Veteran's STRs and post-service treatment records, which do not document any gastrointestinal complaints, symptoms, or diagnosis.  In addition, the opinion explains that the Veteran's present gastrointestinal complaints are consistent with the x-ray findings and are less likely than not related to or due to his active service.

In addition, the Veteran has not submitted any evidence, beyond his own statements, supporting his contention that his gastrointestinal disorder was incurred in or caused by his active service.  Therefore, the evidence fails to establish service connection for the Veteran's gastrointestinal disorder.

Furthermore, service connection is not warranted under the Persian Gulf War presumption.  38 C.F.R. § 3.317.  The evidence does not show a qualifying functional gastrointestinal disorder manifested during service in Southwest Asia or to a compensable degree for any six-month period since service.  Here, the examiners that have evaluated the Veteran have both concluded that the Veteran's gastrointestinal complaints are explainable by known clinical diagnoses.  As such, the Veteran does not have an undiagnosed illness.

Consideration has been given to the Veteran's assertion that his gastrointestinal disorder was incurred in or caused by his active service.  Although lay persons are competent to provide opinions on some medical issues, see Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011), as to the specific issues in this case, the etiology of a gastrointestinal disorder falls outside the realm of common knowledge of a lay person.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 n.4 (Fed. Cir. 2007) (lay persons not competent to diagnose cancer).  Gastrointestinal disorders are not the type of condition that is readily amenable to mere lay diagnosis or probative comment regarding its etiology, as the evidence shows that physical examinations that include objective medical testings such as x-rays or bowel biopsies are needed to properly assess and diagnose the disorders.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); and Woehlaert v. Nicholson, 21 Vet. App. 456, 462 (2007).

That is, although the Board readily acknowledges that Veteran is competent to report perceived symptoms of his gastrointestinal disorder, he has not been shown to possess the requisite medical training, expertise, or credentials needed to render a diagnosis or a competent opinion as to medical causation.  Nothing in the record demonstrates that he has received any special training or acquired any medical expertise in evaluating gastrointestinal disorders.  See King v. Shinseki, 700 F.3d 1339, 1345 (Fed.Cir.2012).  Accordingly, this lay evidence does not constitute competent medical evidence and lacks probative value.

The Veteran is considered competent to describe symptoms such as stomach cramps and occasional diarrhea.  Here, the Veteran has stated that he has experienced IBS symptoms after showering in "bad water" in Iraq, but the fact remains that medical investigation into his current gastrointestinal problems, concluded that what he has now neither began during nor was otherwise caused by his military service.
 
Accordingly, the criteria for service connection have not been met for a gastrointestinal disorder.  Therefore, the claim is denied.

Increased Rating

Disability ratings are determined by the application of VA's Schedule for Rating Disabilities (Rating Schedule), which is based on the average impairment of earning capacity.  Separate Diagnostic Codes identify the various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Pertinent regulations do not require that all cases show all findings specified by the Rating Schedule but findings sufficient to identify the disease and the resulting disability, and above all, coordination of the rating with impairment of function will be expected in all cases.  38 C.F.R. § 4.21; see also Mauerhan v. Principi, 16 Vet. App. 436 (2002).

The primary concern for an increased rating for a service connected disability is the present level of disability.  Although the overall history of the disability is to be considered, the regulations do not give past medical reports precedence over current findings.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  In all claims for an increased disability rating, VA has a duty to consider the possibility of assigning staged ratings.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).

The words "moderate" and "marked" as used in the various diagnostic codes are not defined in the VA Schedule for Rating Disabilities.  Rather than applying a mechanical formula, the Board must evaluate all of the evidence for "equitable and just decisions."  38 C.F.R. § 4.6. 

In May 2011, the Veteran was granted service connection for a left ankle disability and assigned noncompensable rating under Diagnostic Code 5271 for limitation of motion effective July 15, 2010.  In September 2014, the RO assigned a 10 percent disability rating under the same Diagnostic Code effective July 15, 2010.

With respect to disabilities of the ankle, 38 C.F.R. § 4.71a, Diagnostic Codes 5270 through 5274, set forth relevant provisions.

Diagnostic Code 5270 evaluates ankylosis of the ankle and Diagnostic Code 5272 evaluates ankylosis of the subastragalar or tarsal joint.  No VA examiner has noted ankylosis of the left ankle, and VA treatment records fail to suggest the presence of ankylosis.  Therefore, these Diagnostic Codes are not applicable and will not be discussed further. 

Diagnostic Code 5273 evaluates malunion of the os calcis or astragalus.  The medical record does not document malunion of the os calcis or astragalus of the left ankle.  Therefore, this Diagnostic Code is not applicable and will not be discussed further.

Diagnostic Code 5274 evaluates astragalectomy, or removal of the talus bone.  The medical record does not document removal of the talus bone of the left ankle.  Therefore, this Diagnostic Code is not applicable and will not be discussed further.

Diagnostic Code 5271 evaluates ankle limited range of motion.  A 10 percent rating is assigned for moderate limitation of motion and a 20 percent rating is assigned for marked limitation of motion.

Ankle dorsiflexion is measured from 0 degrees to 20 degrees; plantar flexion is measured from 0 degrees to 45 degrees.  38 C.F.R. § 4.71a, Plate II. 

The Veteran was assigned a 10 percent rating under Diagnostic Code 5271 for "moderate" limitation of motion.  However, as will be discussed, the evidence of record fails to establish that a higher disability rating is warranted as the evidence of record does not support a finding that the Veteran's service connected left ankle disability has been productive of "marked" limitation of motion.

The Veteran's treatment records show that he had a normal gait in July 2010, just after injuring his ankle.  In August 2010, he reported continued pain and instability.  An x-ray showed no acute changes or soft tissue swelling.  On examination, he had good range of motion with a negative drawer test.  He was diagnosed with a left ankle sprain.  In April 2011, he ambulated without assistance.

At a January 2011 VA examination, he reported that his left ankle did not affect his usual occupation or daily activities, although he tried to be careful not to move his ankle in odd directions.  On examination, he had a normal gait, retained full 5/5 strength, and no left ankle instability, but his left ankle was swollen.  He had normal dorsiflexion to 20 degrees and normal plantar flexion to 45 degrees with no objective evidence of pain with active or repetitive motion.

At an August 2014 VA examination, the Veteran reported that his ankle "pops" daily, throbs, and was swollen.  He reported he did not have flare-ups that impacted the function of his ankle.  On examination, he had normal dorsiflexion to 20 degrees and slightly reduced plantar flexion to 40 degrees, both with pain.  After repetitive testing, his dorsiflexion remained 20 degrees, but he had plantar flexion to 35 degrees.  The examiner indicated that the Veteran's left ankle disability resulted in less movement than normal and pain.  However, he retained normal 5/5 strength.  In addition, he had normal joint stability tests.  His gait was normal and he was able to walk at a normal pace, did not use ankle braces or support, did not use a cane, and had completely normal weight-bearing.  He had no objective signs of fatigue, weakness, deformity, or weakened movement.  An x-ray of his left ankle was normal.  The examiner noted that the Veteran would be unable to run greater than 15 minutes at a time due to limited motion and pain in the left ankle.

The Veteran's treatment records do not document any left ankle limitation of motion.  In fact, he had good range of motion with normal stability in August 2010.  At the January 2011 VA examination, he had a normal gait, normal strength, no left ankle instability, and retained normal left ankle range of motion.  At the August 2014 VA examination, he had normal a normal gait, normal strength, and no left ankle instability.  He did not use any ankle support or brace.  He had completely normal weight-bearing.  An x-ray of his ankle was normal.  He had normal left ankle dorsiflexion but slightly reduced plantar flexion to 40 degrees.  Even after repetitive testing, he retained normal left ankle dorsiflexion, but his plantar flexion was further reduced to 35 degrees.  Normal range of motion for the ankle is dorsiflexion from 0 to 20 degrees and plantar flexion from 0 to 45 degrees.  Thus, the examinations consistently show that the Veteran had normal dorsiflexion and significant plantar flexion, even after repetitive motion testing.  While the Veteran's left ankle disabilities results in less movement than normal and pain, on physical examinations, he consistently retained a normal gait and had normal strength.  Thus, the Veteran's left ankle findings are consistent with "moderate" limitations; however, a finding of "marked" limitations is not appropriate as the medical records do not document significant left ankle limitations of motion.

Where a diagnostic code is predicated on loss of motion, VA must also consider 38 C.F.R. § 4.40, regarding functional loss due to pain, and 38 C.F.R. § 4.45, regarding weakness, fatigability, incoordination, or pain on movement of a joint.  DeLuca v. Brown, 8 Vet. App. 202 (1995).  However, a rating in excess of 10 percent for the Veteran's service connected left ankle disability is not warranted on the basis of functional loss due to pain or weakness in this case.  At the August 2014 VA examination, the examiner noted that the Veteran had no objective signs of fatigue, weakness, deformity, or weakened movement.

It is not disputed that the Veteran's left ankle disability causes some pain, but the fact remains that the compensable rating he is assigned was granted based on the presence of pain.  However, the pain has not been shown to so functionally limit the range of motion in the Veteran's left ankle that it should be considered marked.  As shown during repetitive motion testing, while the Veteran's range of motion was reduced, he still had considerable range of motion  See Mitchell v. Shinseki, 25 Vet. App. 32, 36-38 (2011) (pain alone is not sufficient to warrant a higher rating, as pain may cause a functional loss, but pain itself does not constitute functional loss.).  

The Board is sympathetic to the concerns that have been voiced, and notes that the Veteran's left ankle undoubtedly causes some issues.  However, the record contains no evidence showing that his left ankle disability rises to the level of assignment of a rating in excess of 10 percent.  The rating schedule was created as a guide to evaluating disability resulting from all types of diseases and injuries encountered, and the percentage ratings that are assigned represent as far as can practicably be determined the average impairment in earning capacity resulting from such diseases and injuries and their residual conditions in civil occupations.  38 C.F.R. § 4.1.  Generally, the degrees of disability specified are considered adequate to compensate for considerable loss of working time from exacerbations or illnesses proportionate to the severity of the several grades of disability. 

Here, the Veteran has not specifically identified any left ankle symptoms which would merit a higher schedular rating (such as ankylosis or an ankle replacement).  Rather, the left ankle symptoms that have been described, which are mainly pain and slightly limited range of motion, are consistent with a 10 percent rating.

As such, the criteria for a schedular rating in excess of 10 percent for the Veteran's left ankle disability have not been met, and the Veteran's claim is denied.

Extraschedular Considerations

The Board has also considered whether this case should be referred to the Director of the VA Compensation and Pension Service for extraschedular consideration.  38 C.F.R. § 3.321(b)(1).  The question of an extraschedular rating is a component of a claim for an increased rating.  Bagwell v. Brown, 9 Vet. App. 337, 339 (1996).  Although the Board may not assign an extraschedular rating in the first instance, it must specifically adjudicate whether to refer a case for extraschedular evaluation when the issue either is raised by the claimant or is reasonably raised by the evidence of record.  Barringer v. Peake, 22 Vet. App. 242 (2008).

The Court has clarified the analytical steps necessary to determine whether referral for such consideration is warranted.  See Thun v. Peake, 22 Vet. App. 111 (2008).  First, VA must first determine whether the available applicable schedular rating criteria are inadequate because they do not contemplate the Veteran's level of disability and symptomatology.  If the rating criteria are inadequate, VA must then determine whether the Veteran exhibits an exceptional disability picture indicated by other related factors such as marked interference with employment or frequent periods of hospitalization.  If such related factors are exhibited, then referral must be made to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for extraschedular consideration.

In this case, the evidence suggests that the symptomatology associated with the Veteran's service connected left ankle disability is reasonably contemplated by the schedular rating criteria discussed above.  The Veteran clearly experiences left ankle symptoms such as pain and swelling.  However, the schedular rating criteria specifically direct VA to consider these functional limitations in determining whether the ankle disability is moderate or marked.  In so doing, the Board has necessarily considered all of the limitations that are a result of the Veteran's left ankle disability.  Moreover, there is simply no allegation that the Veteran's service connected left ankle disability is unique or unusual in any way.  As such, referral for consideration of an extraschedular rating is not warranted.

The Board has also considered whether an inferred claim for a total disability rating based on individual unemployability (TDIU) under Rice v. Shinseki, 22 Vet. App. 447 (2009) has been raised.  Here, the Veteran has not alleged that he is unemployable solely on account of his left ankle disability.  Thus, the Board finds that Rice is inapplicable 


ORDER

Service connection for a gastrointestinal disorder, to include irritable bowel syndrome, is denied.

A disability rating in excess of 10 percent for a left ankle disability is denied.



REMAND

The Veteran filed his claim for service connection for PTSD on July 15, 2010.  In an April 2011 rating decision, the RO granted service connection for an anxiety disorder with panic episodes and assigned a 10 percent disability rating effective July 15, 2010, but denied service connection for PTSD, as the clinical evidence at that time did not show that the Veteran's psychiatric symptomatology was sufficient to support a diagnosis of PTSD per the DSM.  The Veteran filed a notice of disagreement with the denial of PTSD in November 2011 and appealed this decision to the Board.  In September 2014, the RO granted service connection for PTSD and assigned a 30 percent disability rating effective August 6, 2014 (based on a finding that the Veteran's anxiety disorder had become more symptomatic and progressed into PTSD), and discontinued service connection for an anxiety disorder with panic episodes.  In November 2015, the Veteran filed a notice of disagreement with the effective date assigned for PTSD.  He argued that his claim for PTSD had been filed in July 2010 and that the effective date for the 30 percent rating should be the date his claim was received.

The notice of disagreement with the effective date is still pending, and a remand is required for a statement of the case on this issue.  Manlincon v. West, 12 Vet. App. 238, 240-41 (1999).  However, this issue will be returned to the Board after issuance of the SOC only if perfected by the filing of a timely substantive appeal.  See Smallwood v. Brown, 10 Vet. App. 93, 97 (1997).

Accordingly, the case is REMANDED for the following action:

Adjudicate the issue of an earlier effective date for PTSD; if the benefit sought cannot be granted, issue a statement of the case in accordance with applicable law and regulations.  The Veteran should be informed of the period of time within which he must file a substantive appeal to perfect his appeal to the Board concerning this issue.  If a timely substantive appeal is not filed, the claim should not be certified to the Board.  If so, subject to current appellate procedures, the case should be returned to the Board for further appellate consideration, if appropriate. 

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


______________________________________________
MATTHEW W. BLACKWELDER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


